Citation Nr: 1225517	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy.

2.  Entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy.


REPRESENTATION

Appellant represented by:	Lori K. Elliott, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a Travel Board Hearing before the Board in March 2011, however he failed to appear.  The Veteran's representative filed a motion to reschedule a hearing in March 2012 that was denied in May 2012.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

The reopened issue of entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A September 2000 RO rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy.  The Veteran was notified of this decision and his appellate rights, but did not perfect an appeal.

2.  Evidence received subsequent to the September 2000 RO rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2000 RO rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Evidence received since the September 2000 RO rating decision is new and material, and the claim of service connection for entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claim of entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection - General Law

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

III.  Application to Reopen

The Veteran's prior application to reopen a claim of entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy was denied in a RO rating decision dated in September 2000.  The rating decision indicates that the basis for the RO's denial was that new and material evidence had not been received establishing that the Veteran's back pain with spondylolisthesis at L5-S1 with radiculopathy is a result of an incident while in-service, or was aggravated thereby.  The Veteran was notified of this decision in September 2000, and provided his appellate rights.  No appeal was taken from that determination.  

The relevant evidence before VA at the time of the prior final decision in September 2000 consisted of the Veteran's service treatment records and VA treatment records.  In a report of medical history completed in February 1973, in conjunction with examination for entrance to service, the Veteran completed a medical history report in which he denied he had, or had ever had, recurrent back pain.  Physical examination of the Veteran at that time revealed no abnormality of the spine.  The service treatment records also included a Medical Board report that indicated that the Veteran was seen at an orthopedic clinic in November 1973 with complaints of pain in his low back extending into the right lower extremity.  He indicated that the symptoms had recurred intermittently over the past year and were aggravated by prolonged standing and heavy lifting.  The reported past medical history included a fracture of the second toe of the right foot in October 1973.  Physical examination at that time revealed moderate tenderness over the lumbosacral area and right buttocks.  X-ray examination of the lumbosacral spine revealed spondylolisthesis of L5 on S1 with a 50 percent forward displacement of L5.  It was the opinion of the Medical Board that the Veteran had a developmental anomaly of his lumbosacral spine causing significant instability and predisposing him to repeated attacks of low back ache.  It was deemed that the condition existed prior to enlistment and had not been aggravated by the Veteran's tour of active duty.  It was recommended that the Veteran be released from active duty.  The Medical Board report indicated that the Veteran was informed of the findings and did not desire to submit a statement in rebuttal.  The Veteran's DD Form 214 indicated that the Veteran was discharged on December 5, 1973.  The reason indicated for the discharge was "Code 277" which represents physical disability existing prior to service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

As the Veteran did not timely appeal the September 2000 RO rating decision and as new and material evidence in regard to whether his back disorder was incurred in or aggravated by service was not received within one year of the September 2000 RO rating decision, so as to warrant "reconsideration" of the matter, the September 2000 rating decision is final.  38 U.S.C.A. § 7105; See Bond, 659 F.3d at 1367-8.

The Veteran filed this application to reopen his claim in April 2005.  The claim of entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable law, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen his claim in April 2005.  The RO denied his request by a rating decision dated in October 2006 on the basis of a lack of new and material evidence indicating that the current condition was incurred in or aggravated by service.  The Veteran timely appealed the October 2006 RO denial.

Subsequent to the September 2000 RO rating decision, additional evidence has been associated with the claims file, including statements of the Veteran, VA treatment records, and VA examination reports dated in October 2003 and May 2006.  The records continue to indicate that the Veteran is diagnosed with spondylolisthesis at L5-S1.  The Veteran was noted in the unrelated October 2003 VA examination report to indicate that he had been injured in service while lifting a hydraulic unit weighing 1500 pounds into a jet when it broke loose and landed on his right foot and that he continued to have back pain since that time.  In addition, in May 2006 the Veteran reported that his back was injured when he and other people were carrying a hydraulic unit and the unit fell on his foot. 

The Board finds that the evidence submitted subsequent to the September 2000 RO rating decision is new in that it was not of record at the time of the prior denial.  In addition, assuming the credibility of the evidence, the evidence in conjunction with the evidence previously of record, provides an indication that the Veteran's back disorder may have been caused by or aggravated by the Veteran's active service.  In particular, the Board notes that the Veteran's report of the weight of the hydraulic unit and the number of service personnel needed to lift the unit provides evidence supporting the Veteran's contention that the incident caused injury to his back.  As such, the Board finds this evidence to be material. 

Thus, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is new and material; therefore, the request to reopen the previously denied claim of entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy is granted.  38 C.F.R. § 3.156(a).


ORDER

The Veteran's previously denied claim for service connection for spondylolisthesis at L5-S1 with radiculopathy is reopened, and to this extent the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for spondylolisthesis at L5-S1 with radiculopathy.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2011).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service treatment records reveal that upon examination at entrance into service the Veteran was not noted to have any spine disorder.  Subsequently, the Veteran was diagnosed with spondylolisthesis L5 S1 in a Medical Board report dated in November 1973.  The Medical Board report indicates that the Veteran's symptoms had been recurrent over the prior year and were aggravated by prolonged standing and heavy lifting.  The Medical Board rendered the opinion that the Veteran had a developmental anomaly of the lumbosacral spine that caused significant instability and predisposed the Veteran to repeated attacks of low back ache.  The Veteran was thereafter separated from service based upon his back disorder.  

Post service records indicate that the Veteran underwent spinal fusion surgery twice with the first surgery in 1973 and reveal that the Veteran has been diagnosed with spondylolisthesis at L5-S1 and, subsequently, anterolisthesis of L5 on S1.  In addition, the Veteran has consistently reported back pain.  The Board notes that an April 1992 psychiatric treatment note indicates that the Veteran had chronic back pain secondary to trauma in the military service.  However, the Board notes that this statement did not identify the trauma, indicate a rationale, or consider whether the condition pre-existed service.

The Veteran has variously reported that his back was injured when he was hit by a plane while serving aboard an aircraft carrier, an incident when his foot was crushed when a 1500 pound hydraulic unit that he and other service personnel were lifting fell, and an incident wherein he fell in service.

The Veteran has not been afforded a VA medical examination regarding the etiology of his back disorder, to include whether there is clear and unmistakable evidence that the back disorder preexisted service and clear and unmistakable evidence that it was not aggravated by the Veteran's active service, to include the Veteran's reported injuries.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veterans was diagnosed with spondylolisthesis L5 S1 in service that was noted to preexist service and to not be aggravated by service, has reported that he injured his back in service, and is currently diagnosed with anterolisthesis at L5-S1, the Board finds it necessary to afford the Veteran a VA medical examination.

Review of the claims file reveals that the Veteran was authorized for treatment at Mercy Hospital; however, records from any treatment at Mercy Hospital have not been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, after obtaining adequate authorization, attempts must be made to obtain treatment records regarding the Veteran from Mercy Hospital.

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2011.  

2.  After securing the proper authorization, request treatment records pertaining to the veteran from Mercy Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a back disorder prior to in his entry onto active service.

If the examiner determines that the Veteran's current back disorder pre-existed his military service, provide an opinion as to its onset and whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree by the Veteran's military service beyond that which would be due to the natural progression of the disability.  The examiner must comment on the Veteran's reports of injuries in service.

If the examiner determines that the Veteran's back disorder did not pre-exist his military service, or that clear and unmistakable evidence establishes that the back disability pre-existed military service but was not chronically aggravated by service, provide an opinion as to its onset and whether it is at least as likely as not that the Veteran's current back disorder is etiologically related to his military service, including the Veteran's reported injuries in service.

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided. The rationale for all opinions expressed must be provided.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


